DETAILED ACTION
Response to Amendment
1.	Amendment received on 12/16/2020 has been entered. Claims 1 and 5-7 have amended, claim 21 is newly added and claim 20 has been cancelled.

Response to Arguments
2.	Applicant contends all citations do not disclose “a supporting film disposed under the first substrate or a supporting film comprising a hole…the hole corresponds to the biometric sensing region” 
	The argument is not persuasive. MacDonald as recited in the present office action describes in detail the amended claimed features.

 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald et al (US 2018/0157889).
	As to claim 1, MacDonald teaches an electronic device, comprising:
 a first substrate having a display area ([0044] the cover layer 212 may include a cover glass or cover lens…the cover layer 212 includes a display stack, such as an OLED display), wherein the display area comprises a biometric sensing region and a non-sensing region ([0043] an optical imaging device 200 used to image an input object 202, such as a fingerprint or other biometric…Thus, the optical imaging device 200 may be used to image an input object 202 … over designed portions of the display); and 
a light altering member (light filter 208, fig. 2) at least partially formed in the biometric sensing region, wherein the light altering member comprises a reflecting layer ([0047] in areas other than apertures 216, the light filter 208 includes material (e.g., metal) that will …reflect… light from passing therethrough, fig. 2), and the reflecting layer comprises a plurality of openings ([0047] light filter 208 includes an array of apertures, or holes); and
 a supporting film (substrate 210, fig. 2) disposed under the first substrate (cover layer 212, fig. 2) and comprising a hole corresponding to the biometric sensing region ([0043] the light filter 208 … may be a separable or distinct component from the substrate 210, fig. 2),
 wherein a reflectivity of the biometric sensing region is greater than a reflectivity of the non-sensing region ([0047] in areas other than apertures 216, the light filter 208 includes material (e.g., metal) that will …reflect… light from passing therethrough, fig. 2. Note that metal reflects light more than glass);

2. (Canceled) 

As to claim 21, MacDonald teaches the electronic device, wherein a material of the reflecting layer comprises a metal ([0047] in areas other than apertures 216, the light filter 208 includes material (e.g., metal) that will …reflect… light from passing therethrough, fig. 2).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al (US 2018/0157889) in view of He et al (US 2019/0012512).
	As to claim 3, MacDonald does not teach, wherein the biometric sensing region is enclosed by the non-sensing region.
	However, He teaches the electronic device, wherein the biometric sensing region is enclosed by the non-sensing region (a fingerprint sensing zone enclosed by the non-fingerprint sensing area, [0063], fig.2A).  
	MacDonald and He are analogous arts since they are dealing with biometric sensing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in MacDonald, wherein 

As to claim 4, MacDonald does not teach, wherein the biometric sensing region has smaller surface area than the non-sensing region.
However, He teaches the electronic device, wherein the biometric sensing region has smaller surface area than the non-sensing region (a fingerprint sensing zone enclosed by the non-fingerprint sensing area, [0063], fig.2A).
MacDonald and He are analogous arts since they are dealing with biometric sensing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in MacDonald, wherein the biometric sensing region has smaller surface area than the non-sensing region, as suggested by He to provide security mechanism to users “to protect the user's privacy” ([0004]).

5. (Withdrawn)
6. (Withdrawn)
7. (Withdrawn)
8. (Canceled)  
9. (Canceled)  

As to claim 19, MacDonald does not teach the electronic device as claimed.
the electronic device, further comprising a biometric sensing module corresponding to the biometric sensing region (fig. 41B), wherein the biometric sensing module comprises an optical sensing unit (photodetector array 621, fig. 41B), a sensing layer (collimator 617, fig. 41B) and a sensing circuit layer (circuit board 623, fig. 41B).
MacDonald and He are analogous arts since they are dealing with biometric sensing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in MacDonald, a biometric sensing module, as suggested by He to detect the identity of a user.

7.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al (US 2018/0157889) in view of Wu et al (US 2018/0373945).
	As to claim 10, MacDonald does not teach the electronic device as claimed.
	However, Wu teaches the electronic device, wherein the light altering member (reflector 150, adhesive layers AD1 and AD2, fig. 17) further comprises a first insulating layer (adhesive layer AD1, fig. 17) and a second insulating layer (adhesive layer AD2, fig. 17), wherein the reflecting layer is disposed between the first insulating layer and the second insulating layer (reflector 150, fig. 17).
MacDonald and Wu are analogous arts since they are dealing with biometric sensing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in MacDonald, wherein the light altering member further comprises a first insulating layer and a second insulating layer, wherein the reflecting layer is disposed between the first insulating 

As to claim 11, MacDonald does not teach the electronic device as claimed.
However, Wu teaches the electronic device, wherein the light altering member comprises a first insulating layer and a micro-structure layer disposed on the first insulating layer ([0193], fig. 34, at least one of the second reflecting device 270D and the first reflecting element 260D has one or a plurality of optical microstructures 276, 266).
MacDonald and Wu are analogous arts since they are dealing with biometric sensing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in MacDonald, wherein the light altering member comprises a first insulating layer and a micro-structure layer disposed on the first insulating layer, as suggested by Wu, in order to reflect light during bio-sensing detection.

As to claim 12, MacDonald does not teach the electronic device as claimed.
However, Wu teaches the electronic device wherein the light altering member comprises a material with a refractive index lower than 1.5 ( [0180] a refractive index of the light guide 210 can be greater than or equal to 1.4 and smaller than or equal to 1.6, fig. 30).
MacDonald and Wu are analogous arts since they are dealing with biometric sensing device. Therefore, it would have been obvious to one of ordinary skill in the art 

As to claim 13, MacDonald in view of Wu teaches the electronic device, wherein the light altering member comprises a first low refractive layer (Wu: the light guide 210, fig. 30) and a second low refractive layer disposed on the first low refractive layer (Wu:  [0182] the first optical adhesive 201 is disposed ... the top surface 212 of the light guide 210), the first low refractive layer and the second low refractive layer respectively comprises a material with a refractive index lower than 1.5 (Wu: [0180] a refractive index of the light guide 210 can be greater than or equal to 1.4 and smaller than or equal to 1.6, [0182] the refractive index of the first optical adhesive 201 may also be greater than or equal to 1.4 and smaller than or equal to 1.6, fig. 30), and the refractive index of the material comprised in the first low refractive layer (Wu:  [0180] A material of the light guide 210 is, for example, glass) is different from the refractive index of the material comprised in the second low refractive layer (Wu: glass material is different compared to optical adhesive 201).

8.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al (US 2018/0157889) in view of Lin et al (US 2019/0157337).
As to claim 14, MacDonald does not teach the electronic device as claimed.
the electronic device wherein the light altering member comprises a wavelength converting film ([0032] the optical filtering film 242 selectively absorbs or reflects certain spectrums of incident light, especially components from the ambient light 250, such as infrared light… the optical filtering film 242 may include dye(s) and/or pigment(s) that absorb or reflect certain light components… the optical filtering film 242 may include several sub-layers or nano-sized features designed to cause interference with certain wavelengths of incident light, fig. 2).
MacDonald and Lin are analogous arts since they are dealing with biometric sensing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in MacDonald, the electronic device wherein the light altering member comprises a wavelength converting film, as suggested by Lin, in order block infrared light that could affect the detection of  biometric sensor ([0033]).

As to claim 15, MacDonald does not teach the electronic device as claimed.
However, Lin teaches wherein the reflecting layer is disposed under the wavelength converting film ([0032] the optical filtering film 242 selectively absorbs or reflects certain spectrums of incident light, especially components from the ambient light 250, such as infrared light… the optical filtering film 242 may include dye(s) and/or pigment(s) that absorb or reflect certain light components… the optical filtering film 242 may include several sub-layers or nano-sized features designed to cause interference with certain wavelengths of incident light, fig. 2).


16. (Withdrawn)
17. (Withdrawn)
18. (Withdrawn)
20. (Canceled)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628